                    Case: 19-11353         Doc: 13       Filed: 05/21/19       Page: 1 of 5



Dated: May 21, 2019

The following is ORDERED:




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF OKLAHOMA
DEBTORS                                                                                        CASE NO.
Bradley A Nickels                                                                           19-11353 JDL


                        ORDER CONFIRMING CHAPTER 13 PLAN
The plan or a summary of the plan has been transmitted to scheduled creditors and it has been determined
after notice and an opportunity for hearing the plan should be confirmed; therefore, IT IS ORDERED:

1.        The debtor(s) shall submit future funds to the control of the Trustee as follows:
     a.      The debtor(s)’ monthly plan payment is $800.00 x 1, $1,200.00 x 59 and the plan is confirmed
             for a term of 60 months. The plan base is $71,600.00. The minimum applicable commitment
             period is 60 months. To the extent necessary to make the disbursements required under this
             Order, the plan term may be automatically extended to a term of up to 60 months.
     b.      The plan payments may be made directly to the Trustee by the debtor(s), unless and until
             debtor(s) miss(es) a payment in which event, after notification to debtor(s), or attorney for
             debtor(s), the use of the Employer Wage Deduction provision of § 1325(c) is authorized.
     c.      Unless this plan is confirmed with a provision guaranteeing a 100% dividend to unsecured
             creditors within the minimum applicable commitment period, the debtor(s) is/are to additionally
             surrender to the Trustee all tax refunds, bonuses, unused vacation pay and any other irregular or
             incidental disposable income received during the term of the Plan. These amounts shall be
             applied to the existing base; however, to the extent applying these additional amounts to the
             existing base would reduce the plan length to less than the minimum applicable commitment
             period, the plan base shall be increased. Federal earned income credit portions of tax refunds
             shall be returned to the debtor(s) if a timely request for such relief is received prior to
             disbursement of the funds to creditors. The Trustee is authorized to submit ex parte orders to the
             Court directing turnover by third parties in possession of funds addressed by this paragraph.
     d.      The debtor(s) is/are to additionally surrender to the Trustee the nonexempt portion of the proceeds
             of any lawsuit, inheritance or any other windfall in an amount in excess of $500.
                    Case: 19-11353              Doc: 13        Filed: 05/21/19           Page: 2 of 5




                                                                                                Case No 19-11353 JDL

             The plan base shall be increased by the amount received as a result of the lawsuit, inheritance or
             other windfall.

2.      From Funds received, the Trustee shall disburse as follows:
     a.    To the Trustee, administrative expenses to be paid in full pursuant to 11 U.S.C. §1326(b)(2) and
           28 U.S.C. § 586(e).
     b.    To the Debtor(s)’ attorney, the sum of $3,343.00 to be paid at $400.00 per month.
     c.    To secured creditors where collateral is retained, deferred payments as follows:
           i. To the holders of “long term” debts (loan term extends beyond the length of the plan)
               provided for under 11 U.S.C. § 1322(b)(5):

                                    MONTHLY                      AMOUNT                   INTEREST            MONTHLY
                                    ONGOING                        OF                        ON                PMT. ON
     CL #         CREDITOR          PAYMENT          CL #        ARREARS        EST*       ARREARS            ARREARS




                  *The arrearage amount(s) is/are estimated and will be paid according to the amount stated on the claim unless
                  objected to and limited by separate Court order. The interest rate to be paid on the arrearage is the amount
                  reflected above.

      NOTE: Any mortgage creditor being paid through the plan as the holder of a long-term debt
      must promptly notify the Trustee, Debtor(s), and Debtor(s)’ attorney in writing of any change
      in the ongoing monthly mortgage payment. Additionally, the mortgage creditor must amend the
      arrearage portion of their claim to include any post-petition charges that are not included as
      part of the ongoing monthly mortgage payment. Such amendments should be filed at the time
      the post-petition charges are incurred. Failure to comply with any portion of this provision may
      result in the entry of an order deeming the mortgage current as of the date of the final ongoing
      monthly mortgage payment by the Trustee.

            ii.   To secured creditors with a purchase money security interest securing a debt either incurred
                  within the 910-day period preceding the filing of the bankruptcy petition where the collateral
                  is a motor vehicle acquired for personal use or incurred within the 1-year period preceding
                  the bankruptcy petition where the collateral is any other thing of value, the amount to be paid
                  as referenced below, with interest in the amount stated below. To the extent the amount
                  referenced to be paid exceeds the secured claim, only the claim amount, with interest as
                  referenced below, shall be paid. Each secured creditor shall retain its lien until the earlier of
                  payment of the underlying debt determined under nonbankruptcy law or entry of an order
                  granting discharge.




                                                                                                                  Page 2
                Case: 19-11353          Doc: 13      Filed: 05/21/19        Page: 3 of 5




                                                                                  Case No 19-11353 JDL


                                                               AMT TO
CL #      CREDITOR               COLLATERAL                    BE PAID         INT.      MONTHLY PMT.




       iii.   To all other secured creditors, other than secured tax creditors, the value as referenced below
              if secured by personal property, or the value set by separate Court order if secured by real
              property, with interest in the amount stated below. To the extent the stated value exceeds the
              secured claim, only the claim amount, with interest as referenced below, shall be paid. Each
              secured creditor shall retain its lien until the earlier of payment of the underlying debt
              determined under nonbankruptcy law or entry of an order granting discharge


CL #      CREDITOR               COLLATERAL                  VALUE
                                                                               INT.      MONTHLY PMT.
1         COMENITY BANK          JEWELRY                     $150.00         7.5%        P/R

2         FREEDOM ROAD           2016 SXM DIRT BIKE          $4,000.00       8%          P/R
          FINANCIAL
3         SHATTUCK NB            2018 CARGO TRAILER          $1,400.00       4.5%        P/R

4         SYNCHRONY BANK         CHARGE ACCOUNT              $800.00         7.5%        P/R
                                 FURNITURE/CARS
5         WELLS FARGO            FURNITURE                   $939.00         7.5%        P/R




       iv.    To secured holders of tax claims, payment in full of the claim as filed unless objected to.
d.       To secured creditors where collateral is surrendered and adequate protection is owed pursuant to
         the Guidelines of the Court, payment as follows:

CL #      CREDITOR                      COLLATERAL                                  AMT TO BE PAID




                                                                                                 Page 3
                       Case: 19-11353         Doc: 13      Filed: 05/21/19      Page: 4 of 5




                                                                                     Case No 19-11353 JDL

     e.   To creditors entitled to priority status pursuant to 11 U.S.C. §507, deferred payments as listed
     below:
            i.   To the holders of pre-petition and/or post-petition priority tax claims, full payment pursuant
                 to the filed claim unless limited by separate Court order.
            ii.  To the holders of pre-petition priority claims for domestic support obligations, full payment
                 pursuant to the filed claim unless limited below or by separate Court order.
            iii. To all other holders of priority claims listed below, full payment as follows:



     f.          To nonpriority unsecured creditors, as follows:
            i.        To special nonpriority unsecured creditors, full payment as follows:
CL #        CREDITOR                                   AMOUNT TO BE PAID         MONTHLY PMT.         INT.



             ii.          This plan is confirmed as a 100% plan guaranteeing a 100% dividend to all unsecured
                      nonpriority claimholders.
                          This plan is confirmed in accordance with the means test and must pay a total of
                      $69,886.80 to the class of unsecured nonpriority claimholders.
                          This plan is confirmed as a percentage plan guaranteeing a       % dividend to the
                      class of unsecured nonpriority claimholders.
                          This plan is confirmed with a guaranteed dividend to unsecured nonpriority claim
                      holders of        .

                      Liquidation Value                Good Faith

3.        Other provisions of the plan, including payments to be made directly by debtor(s), collateral to be
          surrendered, and other conditions:




4.        If there is a surrender of property securing a claim referenced in paragraph 3 above, this Order
          operates to terminate the automatic stay of 11 U.S.C. §362(a) and to abandon the surrendered property
          to permit recovery and disposition of the property. Adequate protection shall be paid only as reflected
          in paragraph 2.d. above.
5.        Student loans are not dischargeable unless determined in an adversary proceeding to constitute an
          undue hardship under 11 U.S.C. §523(a)(8).
6.        The plan rejects all executory contracts and unexpired leases, except such executory contracts and
          unexpired leases assumed as follows:

7.        The debtor(s)’ requested exemption in                                        is:
                Allowed          Disallowed           Other




                                                                                                     Page 4
                 Case: 19-11353          Doc: 13       Filed: 05/21/19        Page: 5 of 5




                                                                                   Case No 19-11353 JDL


8.    Creditors not advising the Trustee of address changes may be deemed to have abandoned their claims.
9.    The Trustee will make no disbursements to any creditor until the creditor has filed a proper proof of
      claim and provided a file-stamped copy of the claim to the Trustee. In the case of a secured claim,
      the creditor must attach proper proof of perfection of its security interest as a condition of payment
      by the Trustee.
10.   If not confirmed as a 100% plan, the debtors must pay the greater of the base amount or the amount
      to be paid to the class of unsecured nonpriority claimholders as reflected above.
11.   All property shall remain property of the estate and shall vest in the debtor(s) only upon dismissal,
      discharge, conversion or other specific order of the Court. The debtor(s) shall be responsible for the
      preservation and protection of all property of the estate not transferred to and in the actual possession
      of the Trustee.
12.   The debtor(s) is/are prohibited from incurring any debts except such debts approved pursuant to the
      Court’s directives or as necessary for medical or hospital care.
13.   If the Trustee identifies this case as a business case, the debtor(s) will provide the Trustee with such
      monthly reports as he requests on forms provided by the Trustee.
14.   The debtor(s) is/are not current on required plan payments at the time of confirmation. If the debtor(s)
      is/are not fully current by N/A , the Trustee shall submit an ex parte Order of Dismissal to the
      Court, and the case will be dismissed without prior notice to the debtor(s). In order to be fully current
      on the required date, the debtor(s) must have paid a total of $ N/A by that date.
                                                      ###


APPROVED:



s/John T. Hardeman                                s/James E. Palinkas
 Chapter 13 Trustee                               Debtor(s)’ Attorney
                                                  James E Palinkas




                                                                                                   Page 5
